DETAILED CORRESPONDENCE

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed February 28, 2022 have been entered into the file. Currently claims 1-3 and 5 are amended, claim 4 is cancelled, and claims 16-18 are withdrawn, resulting in claims 1-3 and 5-15 pending for examination.

Claim Rejections - 35 USC § 103  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6-8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beissinger (US 2012/0289107)1,2 in view of Miyazono (US 2007/0003761)1,2. Supporting evidence provided by “nickel” and “cobalt” (Dictionary of Substances and Their Effects).
With respect to claims 1 and 3, Beissinger teachers particle/polymer fibers that can easily be formed into fabrics such as a nonwoven article (paragraphs [0007] and [0045]), where the particles (detectable particulate) are distributed throughout the polymer fiber and melt-spun (melt-spun polymer fiber) (paragraphs [0009] and [0037]). The particles (detectable particulate) are preferably a metal, have a diameter of about 25 microns or less, and make up about 75% or less of the fiber’s mass, with the exact percent varying depending on the desired density, tensile strength, and other properties (paragraphs [0008]-[0009]). Beissinger defines a fiber as having a finite length and a cross section, and meltblown filaments can have a fineness of about 0.001 to about 10.0 denier (paragraphs [0025] and [0044]). Beissinger further teaches the metal or metal-containing compounds may include iron, bronze, brass, steel, titanium, tin, copper, tungsten, platinum, silver, bismuth trioxide, ferrous oxide, silver oxide, zinc, zinc oxide, lead, molybdenum, or any alloy or other blend or mixture thereof or related (paragraph [0035]).
The metal particle weight percent and denier ranges of Beissinger substantially overlap the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Beissinger, because overlapping ranges have been held to establish prima facie obviousness.
With respect to the particles of Beissinger being detectable, the particles of Beissinger include many of the possible materials for the detectable particulates of the instant invention listed in the instant specification in paragraph [0022], therefore the particles of Beissinger are detectable particles and thus render the polymer fiber detectable.
With respect to the particles of Beissinger being non-ferrous, Beissinger teaches many possible particles in paragraph [0035] which include both ferrous and non-ferrous options. To one of ordinary skill in the art, it would have been obvious to try the particle options in paragraph [0035] of Beissinger in order to determine which provides the desired specific gravity, conductivity, electromagnetic shielding, heat resistance, cut resistance, elasticity, hardness, and/or tensile strength to the resulting fiber (see also paragraph [0035]). See MPEP 2143.
Beissinger is silent as to the detectable non-ferrous particles being detectable by x-ray detection or magnetic detection and the detectable non-ferrous particulate comprising a plurality of spherical particles and a plurality of asymmetrically deformed or flattened and misshaped particles formed from spherical particles.
Miyazono teaches fibers having excellent responsiveness to magnetic fields (detectable by magnetic detection) (paragraph [0011]), which contain magnetic material particles (paragraph [0038]) with a small average particle diameter that results in excellent wettability with the polymer that forms the fibers and excellent processability of the fiber (paragraph [0040]). Miyazono further teaches the magnetic particles are in spherical form in order to be able to be contained in the fiber at a high concentration, and to keep wear of the cutting blade and the guide during the cutting process at a minimum (paragraph [0036]). The magnetic material particles in spherical form are made of a metal selected from a group consisting of iron, nickel, and cobalt having a purity of no less than 98% (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Beissinger to include the spherical particles of Miyazono in order to allow a high concentration of particles to be contained in the fiber and to keep wear of the cutting blade and the guide during the cutting process at a minimum. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detectable particles of Beissinger to be iron, nickel, or cobalt in order to provide fibers that are responsive to magnetic fields (detectable by magnetic detection).
With respect to the particles of Beissinger in view of Miyazono being non-ferrous, Beissinger in view of Miyazono teach iron, cobalt, and nickel magnetic particles. To one of ordinary skill in the art, it would have been obvious to try the particle options in order to determine which provides the desired specific gravity, conductivity, electromagnetic shielding, heat resistance, cut resistance, elasticity, hardness, and/or tensile strength to the resulting fiber (Beissinger; paragraph [0035]) as well as the desired responsiveness to magnetic fields (Miyazono; paragraphs [0035], [0045]). See MPEP 2143.
It is known in the art that nickel has a specific gravity of 8.90 at 25oC and cobalt has a specific gravity of 8.92 at 20oC )“nickel” and “cobalt”; Dictionary of Substances and Their Effects). Therefore both nickel and cobalt are suitable for use as particles in Beissinger as they have a specific gravity of greater than 2 as required (Beissinger; paragraph [0037]).
With respect to the presence of asymmetrically deformed, flattened, and misshaped spherical particles formed from spherical particles, the instant specification states that particulate is deformed during the extrusion process because given the speed at which the process takes place, the collision of the particulate with the extrusion die deforms at least some of the detectable particulate into an asymmetrically deformed or flattened and misshaped spherical particles formed from originally shaped spherical particles (instant specification; paragraph [0027]). Since the combination of Beissinger in view of Miyazono has spherical particles and Beissinger teaches that the fibers a melt-spun, it is reasonable to presume that some of the spherical particles from the combination will result in the claimed shape during the extrusion process.
The recitation “for use in a food production, a medical production, or a pharmaceutical production environment” in claim 1 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claims does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02. Beissinger in view of Miyazono teaches all the structural limitations of claim 1 above, and Miyazono further discusses the use of magnetic particles in a magnetic field responsive fiber (Miyazono; paragraphs [0020], [0035], [0045]). Therefore, due to the structural similarities, the article of Beissinger in view of Miyazono is capable of being used in the manner claimed. 
	

With respect to claim 2, Beissinger in view of Miyazono teaches all the limitations of claim 1 above. Beissinger further teaches the particles (detectable particulate) can have a diameter about a third of the target fiber diameter (less than or equal to one half a cross-sectional average dimension of the polymer fiber) (paragraph [0008]).

With respect to claim 6, Beissinger in view of Miyazono teaches all the limitations of claim 1 above. Beissinger further teaches the polymer used can be selected from any of the types of polymers known in the art that are capable of being formed into fibers such as polyesters, polyamides, polyolefins including polypropylene, polyethylene, and polybutene, polyacrylates, polystyrenes, polyurethanes, acetal resins, polyethylene vinyl alcohol, polyphenylene sulfide, thermoplastic elastomers, polyacrylonitrile, cellulose and cellulose derivatives, polyaramids, and copolymers and terpolymers thereof and mixtures or blends thereof (paragraph [0031]).


With respect to claim 7, Beissinger in view of Miyazono teaches all the limitations of claim 1 above. Beissinger further teaches the fibers (melt-spun polymer fibers) can have a substantially round or circular cross sections or non-circular cross sections, for example rectangular (polygonal) or multi-lobed (paragraph [0025]).

With respect to claim 8, Beissinger in view of Miyazono teaches all the limitations of claim 1 above. Beissinger further teaches that the finer may be a sheath/core fiber (paragraph [0046]).

With respect to claim 10, Beissinger in view of Miyazono teaches all the limitations of claim 1 above. Beissinger further teaches the fibers (melt-spun polymer fibers) are drawn to have a diameter preferably between 5 and 100 microns, more preferably between 10 and 30 microns in diameter (paragraph [0037]).

With respect to claim 15, Beissinger in view of Miyazono teaches all the limitations of claim 1 above. With respect to the article defining a shape of a hair net, a protective suit, a shoe cover, a wiper, packaging, an apron, a beard cover, or a mop head, Beissinger teaches the fibers can be used to make textiles such as woven and knit fabrics (paragraph [0050]) and can be cut, sewn, and otherwise tailored to its final purpose, and can be modified to exhibit other functional properties such as coloring snaps, zippers, and pockets (paragraphs [0054]-[0056]). Therefore it would have been obvious to one of ordinary skill in the art to have modified the fabric to be any desired end shape, including those listed in claim 1.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beissinger (US 2012/0289107)3,4 in view of Miyazono (US 2007/0003761)1,2 as applied to claim 1 above, and further in view of Ketcham (US 5204162)1,2.
With respect to claim 5, Beissinger in view of Miyazono teaches all the limitations of claim 1 above.
Beissinger in view of Miyazono is silent as to the particles (detectable particulates) being flattened spheroids.
Ketcham teaches a non-spherical body with forms such as cylindrical shaped rods and barrel shaped particles (flattened spheroids) that are useful for light focusing (col. 1, lines 39-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particles of Beissinger to be cylindrical rods and barrel shaped particles in order to assist with light focusing.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beissinger (US 2012/0289107)1,2 in view of Miyazono (US 2007/0003761)1,2 as applied to claim 8 above, and further in view of Nagayasu (US 4207376)2.
With respect to claim 9, Beissinger in view of Miyazono teaches all the limitations of claim 8 above.
Beissinger in view of Miyazono is silent as to the article comprising a particulate loaded dusting intermediate between said polymer and said sheath.
Nagayasu teaches a three-layer composite antistatic filament comprising a layer including electrically conductive carbon black particles dispersed therein (title; col. 1, lines 9-12). The three-layer structure comprises a core, a sheath, and a layer of synthetic polymer having electrically conductive carbon dispersed therein, which is present in the entire intermediate area between the core and sheath (col. 2, lines 54-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber of Beissinger to have carbon black particles dispersed between the core and the sheath in order to provide an antistatic fiber.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beissinger (US 2012/0289107)5,6 in view of Miyazono (US 2007/0003761)1,2 as applied to claim 1 above, and further in view of Chen (US 2010/0221969)1,2.
With respect to claims 11 and 12, Beissinger in view of Miyazono teaches all the limitations of claim 1 above.
Beissinger in view of Miyazono is silent as to the secondary functional particle being present from 0.01 to 5 total weight percent, and comprising a metallic nanocrystal.
Chen teaches a functional fiber made from melt spinning a thermoplastic elastomer and polyolefin with a functional particle (paragraph [0001]). The fiber comprises 5-30% by weight of the functional particles, such as nano-metallic particles, that can achieve air cleaning effects such as bacteria-killing, anti-bacterial, mildew-proof, anti-mite, negative ion, far-infrared ray, flame-proof, antistatic, elimination of contaminates such as odor, hair, and so on, through mechanisms such as air flow and temperature difference, friction vibration of fibers to excite the piezoelectric effect, pyroelectric effect, catalytic effect, photoelectric effect, catalyst effect, slow release effect and odor neutralization of the functional particles in the fibers.
As to the ranges recited in the claims, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 (I).
Since both Beissinger in view of Miyazono and Chen teach melt-spun polymers comprising particles and thermoplastic elastomer and polyolefin polymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particles of Beissinger to include the functional particles of Chen such as nano-metallic particles in the amount of 5-30% by weight of the fiber, in order to achieve air cleaning effects such as bacteria-killing, anti-bacterial, mildew-proof, anti-mite, negative ion, far-infrared ray, flame-proof, antistatic, elimination of contaminates such as odor, hair, and so on, through mechanisms such as air flow and temperature difference, friction vibration of fibers to excite the piezoelectric effect, pyroelectric effect, catalytic effect, photoelectric effect, catalyst effect, slow release effect and odor neutralization of the functional particles in the fibers.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beissinger (US 2012/0289107)7,8 in view of Miyazono (US 2007/0003761)1,2 as applied to claim 1 above, and further in view of Chen (US 2010/0221969)1,2 and Sai (US 2011/0207237)1,2.
With respect to claims 13 and 14, Beissinger in view of Miyazono teaches all the limitations of claim 1 above.
Beissinger in view of Miyazono is silent as to the fiber containing a secondary functional particulate.
Chen teaches a functional fiber made from melt spinning a thermoplastic elastomer and polyolefin with a functional particle (paragraph [0001]). The fiber comprises 5-30% by weight of the functional particles, such as nano-metallic particles, that can achieve air cleaning effects such as bacteria-killing, anti-bacterial, mildew-proof, anti-mite, negative ion, far-infrared ray, flame-proof, antistatic, elimination of contaminates such as odor, hair, and so on, through mechanisms such as air flow and temperature difference, friction vibration of fibers to excite the piezoelectric effect, pyroelectric effect, catalytic effect, photoelectric effect, catalyst effect, slow release effect and odor neutralization of the functional particles in the fibers.
Since both Beissinger and Chen teach melt-spun polymers comprising particles and thermoplastic elastomer and polyolefin polymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particles of Beissinger to include the functional particles of Chen such as nano-metallic particles in the amount of 5-30% by weight of the fiber, in order to achieve air cleaning effects such as bacteria-killing, anti-bacterial, mildew-proof, anti-mite, negative ion, far-infrared ray, flame-proof, antistatic, elimination of contaminates such as odor, hair, and so on, through mechanisms such as air flow and temperature difference, friction vibration of fibers to excite the piezoelectric effect, pyroelectric effect, catalytic effect, photoelectric effect, catalyst effect, slow release effect and odor neutralization of the functional particles in the fibers.
Beissinger in view of Miyazono and Chen is silent as to the secondary functional particulate being gold nanocrystal with a moiety covalently bonded to it.
Sai teaches a biosensor probe with a nanoparticle that can comprise a noble metal such as gold, which exhibit optical absorption and scattering properties in UV, visible, and near IR regions, which can be exploited in implementing colorimetric biosensors (paragraph [0030]). Sai further teaches that immobilization of bioreceptors such as IgG (moiety) and immunocomplex formation during analytic binding on the surface of nanoparticles increases the optical absorbance of gold nanoparticles (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary functional particles of Beissinger in view of Miyazono and Chen to be a gold nanoparticle with an IgG moiety so that the fiber exhibits exhibit optical absorption and scattering properties in UV, visible, and near IR regions.

Response to Arguments
Response – Specification
The objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is overcome by Applicant’s amendments to the claims in the response received on February 28, 2022.

Response – Claim Rejections 35 USC §103
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments with respect to Beissinger in view of Kliger not teaching the new claim amendments, specifically the newly added structural feature wherein the detectable particulate is a detectable non-ferrous particulate and wherein said detectable non-ferrous particulate comprises a plurality of spherical particles and a plurality of asymmetrically deformed or flattened and misshaped particles formed from spherical particles. The reference Miyazono, previously cited in the rejection of claim 4, is used in combination with Beissinger to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.
However, as Beissinger is still used in the rejection of claim 1, Applicant’s arguments with respect to the teachings of Beissinger will be addressed.

On page 8 of the response Applicant submits that Beissinger is wholly silent regarding the weight imparting particles being spherical particles and asymmetrically deformed or flattened and misshaped particles formed from the spherical particles.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the previous rejection of claim 4 and the current rejection of claim 1, Miyazono was relied upon to teach the shape of the particles.
Miyazono teaches fibers having excellent responsiveness to magnetic fields (detectable by magnetic detection) (paragraph [0011]), which contain magnetic material particles (paragraph [0038]) with a small average particle diameter that results in excellent wettability with the polymer that forms the fibers and excellent processability of the fiber (paragraph [0040]). Miyazono further teaches the magnetic particles are in spherical form in order to be able to be contained in the fiber at a high concentration, and to keep wear of the cutting blade and the guide during the cutting process at a minimum (paragraph [0036]). The magnetic material particles in spherical form are made of a metal selected from a group consisting of iron, nickel, and cobalt having a purity of no less than 98% (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Beissinger to include the spherical particles of Miyazono in order to allow a high concentration of particles to be contained in the fiber and to keep wear of the cutting blade and the guide during the cutting process at a minimum. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detectable particles of Beissinger to be iron, nickel, or cobalt in order to provide fibers that are responsive to magnetic fields (detectable by magnetic detection).
With respect to the particles of Beissinger in view of Miyazono being non-ferrous, Beissinger in view of Miyazono teach iron, cobalt, and nickel magnetic particles. To one of ordinary skill in the art, it would have been obvious to try the particle options in order to determine which provides the desired specific gravity, conductivity, electromagnetic shielding, heat resistance, cut resistance, elasticity, hardness, and/or tensile strength to the resulting fiber (Beissinger; paragraph [0035]) as well as the desired responsiveness to magnetic fields (Miyazono; paragraphs [0035], [0045]). See MPEP 2143.
With respect to the presence of asymmetrically deformed, flattened, and misshaped spherical particles formed from spherical particles, the instant specification states that particulate is deformed during the extrusion process because given the speed at which the process takes place, the collision of the particulate with the extrusion die deforms at least some of the detectable particulate into an asymmetrically deformed or flattened and misshaped spherical particles formed from originally shaped spherical particles (instant specification; paragraph [0027]). Since the combination of Beissinger in view of Miyazono has spherical particles and Beissinger teaches that the fibers a melt-spun, it is reasonable to presume that some of the spherical particles from the combination will result in the claimed shape during the extrusion process.
Therefore, the combination of Beissinger in view of Miyazono teaches detectable non-ferrous particles with the shapes claimed.

On page 8-9 of the response Applicant further submits that there is no motivation to replace the ferrous material of Beissinger with a non-ferrous material as claimed given that the non-ferrous material is known to be lighter weight than ferrous material, which would be counterproductive to the stated objective of Beissinger which is to provide a heavy composite material.
The Examiner respectfully disagrees. In the rejection of claim 1 above, it is suggested to modify the particles of Beissinger to be iron, cobalt, or nickel to provide a fiber that responds to magnetic fields, as disclosed by Miyazono. With respect to the particles of Beissinger in view of Miyazono being non-ferrous, Beissinger in view of Miyazono teach iron, cobalt, and nickel magnetic particles. To one of ordinary skill in the art, it would have been obvious to try the particle options in order to determine which provides the desired specific gravity, conductivity, electromagnetic shielding, heat resistance, cut resistance, elasticity, hardness, and/or tensile strength to the resulting fiber (Beissinger; paragraph [0035]) as well as the desired responsiveness to magnetic fields (Miyazono; paragraphs [0035], [0045]). See MPEP 2143.
It is known in the art that nickel has a specific gravity of 8.90 at 25oC and cobalt has a specific gravity of 8.92 at 20oC )“nickel” and “cobalt”; Dictionary of Substances and Their Effects). Therefore both nickel and cobalt are suitable for use as particles in Beissinger as they have a specific gravity of greater than 2 as required (Beissinger; paragraph [0037]) and their inclusion would not be counterproductive to the state objective of Beissinger. It is noted that Beissinger does not require the particle be ferrous, and in fact discloses a large selection of possible particles which includes non-ferrous materials (Beissinger; paragraph [0035]).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Previously presented
        3 Cited in IDS
        4 Previously presented
        5 Cited in IDS
        6 Previously presented
        7 Cited in IDS
        8 Previously presented